Citation Nr: 1012993	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-06 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1955 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2009 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that his service-connected left ear 
hearing loss renders him unable to secure and maintain a 
substantially gainful employment.  The Board notes that 
service connection is in effect only for left ear hearing 
loss evaluated as 10 percent disabling effective 
November 20, 2007.  Because the Veteran's combined 
disability rating for compensation is 10 percent, the Board 
also notes that he clearly does not meet the percentage 
thresholds for TDIU.  See 38 C.F.R. § 4.16(a) (2009).

The Board may not reject a claim for TDIU without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disability or disabilities do 
not prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  Unfortunately, a review of the claims 
file does not indicate that there is any medical evidence 
addressing the Veteran's contention that his service-
connected left ear hearing loss prevents him from securing 
and maintaining substantially gainful employment.  Thus, the 
Board finds that, on remand, the Veteran should be scheduled 
for VA examination which addresses this issue.

The RO/AMC also should attempt to obtain the Veteran's up-
to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Veteran and/or his service 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated him for left ear hearing loss 
since his separation from active service.  
Obtain all VA treatment records which have 
not been obtained already.  Once signed 
releases are received from the Veteran, 
obtain all private treatment records which 
have not been obtained already.  A copy of 
any response(s), to include a negative 
reply and any records obtained, should be 
included in the claims file and 
communicated to the Veteran.

2.  Schedule the Veteran for appropriate 
examination(s) to determine the impact of 
his service-connected left ear hearing 
loss on his employability.  The claims 
file must be provided to the examiner(s) 
for review.  A complete employment history 
should be obtained from the Veteran, if 
possible.  Based on a review of the claims 
file and the results of the Veteran's 
physical examination, the examiner should 
be asked to opine whether the Veteran, as 
a result of his service-connected left ear 
hearing loss alone, is unable to secure or 
follow any form of substantially gainful 
occupation which is consistent with his 
education and occupational experience.  A 
complete rationale should be provided for 
any opinion(s) expressed.  If any opinion 
cannot be provided without resorting to 
speculation, then the examiner should 
state this in the examination report and 
explain why such opinion cannot be 
provided.

3.  Review the VA examination(s) after 
completion to ensure that all questions 
asked of the examiner(s) were answered to 
the extent possible.

4.  Thereafter, readjudicate the Veteran's 
claim of entitlement to a TDIU on an 
extraschedular basis.  If the benefits 
sought on appeal remain denied, the 
appellant and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


	
_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

